Citation Nr: 0313337	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-16 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES


1.  Entitlement to service connection for claimed 
lumbosacral strain.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for a claimed 
scoliosis.  

4.  Entitlement to service connection for the claimed 
residuals of an injury to the left collar bone.  

5.  Entitlement to service connection for the claimed 
residuals of a scratch of an eye.  

6.  Disagreement with the initial 10 percent rating assigned 
for the service-connected degenerative joint disease of the 
cervical spine.  

7.  Disagreement with the initial noncompensable rating 
assigned for the service-connected left carpal tunnel 
syndrome.  

8.  Disagreement with the initial noncompensable rating 
assigned for the service-connected right carpal tunnel 
syndrome.  



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to August 
1977 and from April 1981 to June 1997.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO.  

The case was remanded by the Board to the RO in December 2000 
for additional development of the record.   

It is pointed out that because the veteran has disagreed with 
the initial ratings assigned for degenerative joint disease 
of the cervical spine, left carpal tunnel syndrome and right 
carpal tunnel syndrome, the Board has characterized these 
issues as involving the propriety of the initial evaluations 
assigned following the grant of service connection for these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Finally, in his January 1998 Notice of Disagreement, the 
veteran raised a claim of service connection for the 
residuals of a right collar bone injury.  This is referred to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
low back disorder related to his service.  

2.  The veteran is not shown to have currently diagnosed 
hypertension related to his service or manifested within a 
year of service.  

3.  The veteran is not shown to have currently diagnosed 
scoliosis that had its clinical onset in active service.  

4.  The veteran is not shown to have currently diagnosed 
residuals of an injury to the left collar bone related to his 
service or otherwise.  

5.  The veteran is not shown to have currently diagnosed 
residuals of a scratch of an eye related to his service or 
otherwise.  

6.  The veteran's service-connected degenerative joint 
disease of the cervical spine currently is not shown to be 
manifested by more than a full range of motion with pain on 
extreme motion.   

7.  There are no currently demonstrated objective 
manifestations of the veteran's service-connected left carpal 
tunnel syndrome.  

8.  There are no currently demonstrated objective 
manifestations of the veteran's service-connected right 
carpal tunnel syndrome.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a low back disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2002).  

2.  The veteran is not shown to have a disability manifested 
by hypertension due to disease or injury that was incurred in 
or aggravated by service; nor may any be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2002).  

3.  The veteran is not shown to have an acquired disability 
manifested by scoliosis due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2002).  

4.  The veteran is not shown to have any residual disability 
of a left collar bone injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.655 (2002).  

5.  The veteran is not shown to have any residual disability 
of a scratch of an eye that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2002).  

6.  The criteria for the assignment of an initial evaluation 
higher than 10 percent for service-connected degenerative 
joint disease of the cervical spine have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.655, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5290 (2002).  

7.  The criteria for the assignment of an initial compensable 
evaluation for service-connected left carpal tunnel syndrome 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.655, 4.7, 4.124a 
including Diagnostic Code 8715 (2002).  

8.  The criteria for the assignment of an initial compensable 
evaluation for service-connected right carpal tunnel syndrome 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.655, 4.7, 4.124a 
including Diagnostic Code 8715 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the February 2003 
Supplemental Statement of the Case, which also provided the 
substance of the VCAA.  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, in addition to the Supplemental Statement of 
the Case noted hereinabove, the record reflects that the 
veteran was notified of the dictates of the VCAA by the Board 
remand of December 2000, and in April 2002 was sent a letter 
by the RO, which explained, among other things, the VCAA.  

In this letter and in a January 2001 letter, the veteran was 
notified, essentially, of the evidence necessary to 
substantiate the claims, what evidence he was being expected 
to obtain and submit, and what evidence the RO would attempt 
to obtain/assist in obtaining.  

As well, the veteran was sent a Statement of the Case in 
September 1999 that also contained the pertinent laws and 
regulations governing these claims as well as the reasons for 
the denial of these claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that, during the course of the appeal, and 
pursuant to the Board remand noted hereinabove, the RO 
obtained additional evidence from sources identified by the 
veteran, to include from Womack Army Medical hospital, who 
indicated that all records in their possession were sent to 
he RO.  

In addition, pursuant to the Board remand, on two occasions - 
the most recent in October 2002 - the RO had the veteran 
scheduled for multiple, pertinent VA examinations in order to 
determine the nature and/or likely etiology (as the case may 
be) of his alleged disabilities.  

The veteran failed to report for the first scheduled set of 
examinations, and was sent a letter from the RO in September 
2002 notifying of this fact and of the potential adverse 
impact on his claims failing to report for such examinations 
may have (citing 38 C.F.R. § 3.655, discussed hereinbelow).  

According to a report of contact form dated about a week 
subsequent to the RO letter, the veteran indicated that he 
did not receive notice of the examinations but was willing to 
report to any examination scheduled.  The record thereafter 
reflects that in October 2002, the veteran was scheduled for 
examinations for late November 2002, but again failed to 
report without explanation.  

The veteran has not provided any explanation as to why he 
failed to report for these scheduled examinations.  It is 
pointed out that 38 C.F.R. § 3.655(b) provides that when a 
claimant fails to report for a scheduled medical examination 
without good cause, an original claim for compensation shall 
be rated on the evidence of record.  

Therefore, based on the provisions of this regulation (and 
the fact that no explanation - good or otherwise - has been 
provided for the failure to report for an examination), the 
Board will render a decision on this appeal based upon the 
evidence of record.  

It is pointed out that the duty to assist is not "a one-way 
street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
and, in view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding these claims.  


I.  Service Connection Claims

The veteran contends that service connection is warranted for 
a lumbosacral strain, hypertension, scoliosis, the residuals 
of an injury to the collar bone and the residuals of a 
scratch of an eye.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service; and for certain chronic diseases, such 
as arthritis and cardiovascular-renal disease, including 
hypertension, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service, one year 
for arthritis and cardiovascular-renal disease (to include 
hypertension).  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


a.  Lumbosacral Strain

The veteran's service medical records reflect that he was 
seen on numerous occasions, beginning as early as June 1982, 
with complaints of having low back pain, apparently caused by 
a motor vehicle accident.  

The records also reflect that he was placed on limited duty 
due to back pain on at least one occasion (December 1992).   
A June 1983 notation reflects a diagnosis of chronic 
lumbosacral strain, but for the most part, during the course 
of his service, he was variously assessed with mechanical low 
back pain and chronic low back pain.  

In January 1987, he was assessed with a possible slipped 
disc, but this was ruled out during subsequent evaluations 
(see, for example, a June 1987 outpatient treatment record).  
Radiologic reports dated in June 1987 and September 1992 were 
negative, showing no evidence of herniated discs, arthritis, 
fractures or other abnormalities.   

A VA general examination was accomplished in September 1997, 
the report of which reflects that the veteran gave a history 
of injuring his back in a motor vehicle accident in 1982.  He 
related that his low back disability was more painful in the 
winter and hurt when stooping, bending and lifting.  The 
physical examination revealed a full range of dorsolumbar 
motion with pain on the extremes, with no paravertebral 
atrophy or spasm noted.  The veteran was "diagnosed" with 
low back pain.  No significant abnormalities were seen on X-
ray study of the low back taken in conjunction with this 
examination.   

The objective medical evidence of record does not show that 
the veteran currently has a low back disability, related to 
service or otherwise.  

The Board points out that while low back symptoms and 
complaints of pain have been clearly documented in the 
evidence, a low back disability has never been diagnosed.  It 
is pointed out that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).

It is again pointed out that the veteran failed to report for 
scheduled VA examinations, one of which was an orthopedic 
examination which could have resulted in a diagnosis of a low 
back disability or could have ruled out such a disability.  

In any event, and as noted hereinabove, when a claimant fails 
to appear for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (2002).  

In this case, the evidence simply does not demonstrate the 
veteran has a current low back disability and the veteran was 
adequately informed of the consequences of his failure to 
report for a scheduled VA examination, pursuant to 38 C.F.R. 
§ 3.655.  
As such, there is no basis on the current record to grant 
service connection for this claimed disability.  


b.  Hypertension

The Board noted that while some elevated blood pressure 
readings are noted in the veteran's service medical records 
(a 156/90 reading was noted in the separation examination 
report, for example), these records are negative for an 
actual diagnosis of hypertension.   

The September 1997 VA examination report reflects that the 
veteran gave a history of being found to have had borderline 
hypertension on several occasions through the years, but that 
it has not required medication.  The examination revealed a 
normal cardiovascular system, and a blood pressure reading of 
122/80 was indicated.  

In listing the veteran's various diagnoses, the examiner 
specifically indicated that hypertension was not found.  

The objective medical evidence of record does not show that 
the veteran currently suffers from hypertension that had its 
onset in service, within a year of his separation from 
service, or otherwise.  It is again pointed out that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); see Degmetich, 104 F.3d 1328 
(1997).  

It is also noted that for among the examinations that the 
veteran failed to appear was a cardiovascular 
("hypertension") examination that could have resulted in a 
diagnosis of hypertension or could have ruled out such a 
disorder.  

The claim has evaluated based on the evidence of record (38 
C.F.R. § 3.655(b) (2002)) and the evidence simply does not 
demonstrate the veteran has hypertension.  As such, there is 
no basis on the current record to grant service connection 
for this claimed disorder.  


c.  Scoliosis
 
The veteran's service medical records reflect that, in August 
1994, he was diagnosed with scoliosis and a shortened left 
leg with associated scoliosis.  As noted hereinabove, the 
radiologic reports dated in June 1987 and September 1992 were 
negative, showing no evidence of herniated discs, arthritis, 
fractures or other abnormalities of the low back.  

A review of the September 1997 VA examination report reveals 
that scoliosis was neither mentioned nor diagnosed.  As 
noted, no significant abnormalities were seen on X-ray 
studies of the low back taken in conjunction with this 
examination; and, no significant abnormalities were seen on 
X-ray studies taken of the cervical spine.   

The objective medical evidence of record does not show that 
the veteran currently has an acquired scoliosis that can be 
related to service or otherwise.  

It is not clear whether scoliosis diagnosed in service was 
congenital or acquired.  In this regard, congenital or 
developmental defects are not considered diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation for VA purposes, and provide no basis 
for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2002); Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  

However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In any event, and as previously noted, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); see Degmetich, 104 F.3d 1328 (1997).  It is unclear 
whether the veteran was misdiagnosed with scoliosis in 
service or whether it was inadvertently left out of the VA 
examination report of September 1997, and for the Board to 
find that he indeed has scoliosis would be speculative; and 
such a diagnosis is not supported by this VA examination or 
related X-ray reports.  

It is again pointed out that the veteran failed to report for 
a scheduled VA orthopedic examination which could certainly 
have clarified whether or not the veteran suffers from 
scoliosis, and if so, whether it was incurred in or 
aggravated by service (or whether it is a congenital 
disability).  

The claim has also been evaluated based on the evidence of 
record (38 C.F.R. § 3.655(b) (2002)) and the evidence simply 
does not demonstrate the veteran carries a clear, current 
diagnosis of scoliosis.  As such, there is no basis on the 
current record to grant service connection for this claimed 
disability.  


d.  Residuals of an Injury to the Collar Bone

The service medical records reflect that the veteran might 
have injured his left collar bone in service.  The outpatient 
treatment records dated in August 1993 reflect that he 
presented with left shoulder pain at that time, and was 
diagnosed with a rotator cuff strain.  

In December 1995, he was seen with left shoulder pain, and in 
May 1996, he presented with complaints of left shoulder pain 
secondary to trauma, and was assessed with an 
acromioclavicular (AC) joint sprain.  

However, the September 1997 VA examination report lists, 
among the diagnoses, that the veteran has a history of a left 
collar bone injury, not found on examination.  

The claim has also been evaluated based on the evidence of 
record (38 C.F.R. § 3.655(b) (2002)) and the evidence simply 
does not demonstrate the veteran suffers from the residuals 
of a left collar bone injury.  As such, there is no basis on 
the current record to grant service connection for this 
claimed disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
see Degmetich, 104 F.3d 1328 (1997). 


e.  Residuals of a Scratch to the Eye

Turning to the relevant evidence, it is noted that the 
service medical records do not indicate that the veteran was 
treated for a scratch to either or both eyes.  The outpatient 
treatment records reflect that in September 1986 he was 
assessed with an astigmatism, and in January 1993 his ocular 
health was characterized as "good."  The routine eye 
examinations of January 1994 and March 1995 are negative for 
such complaints, and diagnoses included those of blepheritis 
and presbyopia; and, the examinations were essentially 
unremarkable.  

In conjunction with the September 1997 VA examination, the 
veteran was referred to an optometrist.  The record of this 
referral reflects a past history of scratch to an unknown 
eye, and the examiner noted that the veteran had no residuals 
of any such injury.  

The veteran also failed to report for an eye examination 
scheduled along with the other examinations noted above.  As 
such, this claim has also been evaluated based on the 
evidence of record (38 C.F.R. § 3.655(b) (2002)); and, this 
evidence simply does not demonstrate the veteran suffers from 
the residuals of a scratch of an eye.  

As such, there is no basis on the current record to grant 
service connection for this claimed disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); see Degmetich, 104 F.3d 1328 
(1997).  


II.  Initial Evaluation Claims

A review of the record reflects that service connection was 
established for degenerative joint disease of the cervical 
spine, left carpal tunnel syndrome and right carpal tunnel 
syndrome by the currently appealed November 1997 decision.  

An evaluation of 10 percent was assigned for the cervical 
spine disability, and the latter two disabilities were rated 
as noncompensable; service connection for each disability was 
effective on July 1, 1997, the day after the veteran 
separated from service.  See 38 C.F.R. § 3.400 (2002).  The 
veteran disagrees with the initial evaluations assigned for 
these disabilities.  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2002).  

In addition, no percent evaluation shall be assigned when the 
schedule does not provide a no percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited to in the Introduction), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, where, as here, the question for consideration is 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

As noted hereinabove, when a claimant fails to appear for a 
scheduled examination pursuant to an original compensation 
claim, 38 C.F.R. § 3.655(b) dictates that the claim be rated 
on the evidence of record.  As indicated, the veteran failed 
to report for recently scheduled VA examinations, among which 
included an orthopedic examination and a neurologic 
examination.  Therefore the Board will adjudicate the claim 
on the basis of the evidence of record.  


a.  Cervical Spine

The service medical records reflect that, on separation 
examination of January 1997, the veteran was diagnosed with, 
among other things, degenerative joint disease of the 
cervical spine.  

The VA examination report of September 1997 reflects that the 
veteran complained of having neck pain, and the physical 
examination revealed a full range of cervical spine motion 
with pain on the extremes.  A relevant diagnosis of cervical 
spine pain with history of radicular pain to the left lower 
extremity was indicated.  

The Board points out that the veteran's service-connected 
degenerative joint disease of the cervical spine disorder is 
and has been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5290 (2002).  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  The Board 
notes that for the purpose of rating disability from 
arthritis, the cervical vertebrae are considered to be a 
group of minor joints. 38 C.F.R. § 4.45 (2002).  

Limitation of motion for the cervical spine is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Under this 
Diagnostic Code, a 10 percent evaluation contemplates slight 
limitation of cervical spine motion and a 20 percent 
evaluation contemplates moderate limitation of cervical spine 
motion.  

The Board further notes that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 .  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected 
degenerative joint disease of the cervical spine.  

The evidence does not demonstrate that this cervical spine 
disability is manifested by a moderate limitation of motion; 
rather, the objective evidence, particularly the range of 
motion studies conducted in September 1997, demonstrate that 
this disability is primarily manifested by, at most, a slight 
limitation of motion. 

The Board has certainly considered pain or other functional 
limitation associated with the veteran's cervical spine 
disability in rating this disability; however, pain was not 
shown to limit such motion to more than a slight degree, if 
at all.  In this regard, it is noted that pain was elicited 
on the extremes.  As such, an evaluation higher 10 percent 
evaluation under Diagnostic Code 5290 is not warranted.  

It is noted that a history of radiation of pain to the left 
upper extremity was noted on the September 1997 VA 
examination.  However, the objective evidence does not 
establish that there is a neurologic component associated 
with this disability; and, as noted, the veteran did not 
report to scheduled VA examinations, which may have ruled in 
or ruled out such a component.  As such, a higher evaluation 
under an appropriate code (for example, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, intervertebral disc syndrome) is not 
for consideration.  


b.  Left and Right Carpal Tunnel Syndrome

The service medical records reflect that the veteran was 
diagnosed with bilateral carpal tunnel syndrome while in 
service (see, for example, an August 1996 outpatient 
treatment record which noted an abnormal electromyographic 
(EMG) study and listed an assessment of carpal tunnel 
syndrome).  The separation examination report of January 
1997, however, makes no mention of carpal tunnel syndrome.  

As well, the Board points out that the VA examination report 
of September 1997 does not document any complaints or 
findings of carpal tunnel syndrome, nor is the syndrome 
diagnosed by history or otherwise.  

In any event, the veteran's service-connected left carpal 
tunnel syndrome and right carpal tunnel syndrome are and have 
been separately evaluated as noncompensable under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8715 (2002).  

Under this Diagnostic Code paralysis of the median nerve of 
the major or minor extremity will be rated at 10 percent when 
mildly incomplete.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8715 (2002).  

Taking into account all of the evidence set out hereinabove, 
the Board finds that the preponderance of the evidence is 
against the assignment of a compensable evaluation for either 
the service-connected left carpal tunnel syndrome or the 
service-connected right carpal tunnel syndrome.  

While diagnosed in service, there are currently no objective 
findings by which to properly rate these disabilities, 
including on separation evaluation of January 1997 (to the 
extent that any such finding to lend evidence as to the 
nature of the disability as of June 1997).  As such, a 
noncompensable evaluation for each disability is warranted.  
See 38 C.F.R. § 4.31 (2002).  

Finally, as these increased initial evaluation claims deal 
with the ratings assigned following the original claims for 
service connection, consideration has been given to the 
question of whether "staged ratings," as addressed by the 
Court in Fenderson, would be in order.  

However, as the 10 percent and noncompensable evaluations 
reflect the highest degree of impairment shown for the 
cervical spine disability and the bilateral carpal tunnel 
syndrome, respectably, since the date of the grant of service 
connection for these disabilities, and as these evaluations 
have been effective since that time, there is no basis for 
staged ratings with respect to these claims.




ORDER

Service connection for lumbosacral strain is denied.  

Service connection for hypertension is denied.  

Service connection for a scoliosis is denied.  

Service connection for the residuals of an injury to the left 
collar bone is denied.  

Service connection for the residuals of a scratch of an eye 
is denied.  

An increased initial evaluation for the service-connected 
degenerative joint disease of the cervical spine is denied.  

An increased initial (compensable) rating for the service-
connected left carpal tunnel syndrome is denied.  

An increased initial (compensable) rating for the service-
connected right carpal tunnel syndrome is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

